Order filed June 28, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00187-CV
                                   ____________

                     RICHARD JADOOSINGH, Appellant

                                        V.

             TARA NGL PIPELINE COMPANY, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1102402

                                     ORDER

      On June 15, 2018, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. See Tex. R. App. P. 38.1

      Accordingly, we strike appellant’s brief filed June 15, 2018, and we order
appellant to file a brief that complies with the Texas Rules of Appellate Procedure
within ten days of the date of this order. See Tex. R. App. P. 38.1.
      If appellant files another brief that does not comply with Rule 38.1, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief, we
may dismiss the appeal for want of prosecution. If appellant fails to timely file a
brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.